             Case 5:19-cv-00834-DAE Document 91 Filed 07/12/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

MALIBU MEDIA, LLC,                                 )
                                                   )
        Plaintiff,                                 ) Civil Action Case No. 5:19-CV-00834-DAE
                                                   )
v.                                                 )
                                                   )
JOHN DOE,                                          )
                                                   )
        Defendant.                                 )
                                                   )

                                              ORDER

        Having fully considered Plaintiff’s unopposed motion for extension of response deadlines

to motion for preliminary injunction and renewed motion to modify scheduling order and leave

to amend answer and counterclaims, the Court finds good cause exists to grant the motion.

        Accordingly, it is hereby ORDERED that

        1.       Plaintiff’s response to the motion for preliminary injunction (Dkt. #86) shall be

due on or before Tuesday, July 20, 2021.

        2.       Plaintiff’s response to the renewed motion to modify scheduling order and leave

to amend answer and counterclaims (Dkt. #88) shall be due on or before Wednesday, July 21,

2021.

        IT IS SO ORDERED.

        DATED: July 12, 2021.




                                         ______________________________________
                                         David Alan Ezra
                                         Senior United States District Judge
